Citation Nr: 1230790	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  10-06 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for a right knee disability, rated 10 percent.

2.  Entitlement to an increased rating for a left knee disability, rated 10 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel
INTRODUCTION

The Veteran served on active duty from August 1977 to June 1978.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The record shows the Veteran has been granted temporary total ratings for both knee disabilities during the pendency of this appeal based upon surgical or other treatment.  38 C.F.R. § 4.30 (2011).  A temporary total rating was in effect for the right knee effective October 8, 2009, with a 10 percent rating assigned from January 1, 2010.  A temporary total rating was in effect for the left knee effective July 22, 2010, with the 10 percent rating assigned from September 1, 2010.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge in January 2011.  A transcript of the hearing is associated with the claims file.

This case was previously before the Board in September 2011, at which time it was remanded for further development.  An examination was accomplished in November 2011 which the Board finds is adequate for resolution of this case.  All other development appears to have been accomplished.  The Veteran's accredited representative acknowledged in an August 2012 statement that the RO complied with the Board's remand directive.  Accordingly, the Board finds that further remand is not required.  Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1.  Both of the Veteran's service-connected knee disabilities are manifested by complaints of pain.
2.  Neither of the Veteran's service-connected knee disabilities are manifested by ankylosis; dislocated semilunar cartilage; symptomatic removal of semilunar cartilage; impairment of the tibia or fibula; genu recurvatum; moderate recurrent subluxation or instability; flexion limited to 45 degrees or less; nor extension limited to 10 degrees or more.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the Veteran's service-connected right knee disability are not met, excluding any period of temporary total rating.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.40, .4.45, 4.59, 4.71a, Diagnostic Codes 5256-5263 (2011).

2.  The criteria for a rating in excess of 10 percent for the Veteran's service-connected left knee disability are not met, excluding any period of temporary total rating.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.40, .4.45, 4.59, 4.71a, Diagnostic Codes 5256-5263 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has an obligation to notify claimants what information or evidence is needed to substantiate a claim, and a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Adequate notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  38 U.S.C. § 5103(a) (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Veteran was sent pre-adjudication notice letters dated in December 2007 and March 2008, both of which were prior to the June 2008 rating decision on appeal.  Those letters informed the Veteran of what was necessary to substantiate his current increased rating claims, what information and evidence he must submit, and what information and evidence will be obtained by VA.  Therefore, that correspondence fully complied with the notice requirements.  38 U.S.C. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Moreover, the December 2007 letter included the information regarding disability ratings and effective dates.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The law requires that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once that has been accomplished, due process concerns have been satisfied.  Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); 38 C.F.R. § 20.1102 (2011).  The Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims and the avenues through which he might obtain that evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  Shinseki v. Sanders, 129 S.Ct.1696 (2009) (burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency determination).

In addition, the Board finds that the duty to assist a claimant in the development of his has been satisfied.  Various records were obtained and considered in conjunction with this case, to include from the Social Security Administration (SSA).  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, to include at a January 2011 Board hearing.  Nothing indicates he has identified the existence of any relevant evidence that has not been obtained or requested.  He has not indicated that there is outstanding evidence documenting symptoms of his service-connected knee disabilities that are not documented by the evidence already of record.

The Board further notes that the Veteran was accorded VA medical examinations in January 2008, October 2010, and November 2011 which evaluated his service-connected knee disabilities.  Those examinations included findings as to the symptomatology of the disabilities that are consistent with the other evidence of record and the relevant rating criteria.  No inaccuracies or prejudice is demonstrated with respect to the examinations, nor has the Veteran indicated that either knee disability has increased in severity since the most recent examination.  Accordingly, the Board finds that the examinations are adequate for resolution of this case.  

Therefore, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  Timberlake v. Gober, 14 Vet. App. 122 (2000) (Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, reasonable doubt shall be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2002).  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2011).  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Legal Criteria

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  VA must interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately consider the elements of disability.  38 C.F.R. § 4.2 (2011).  Where there is a question as to which of two ratings applies, VA will assigning the higher of the two ratings where the disability picture more nearly approximates the criteria for the next higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  VA must evaluate functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2011); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In rating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2011).  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45 (2011).  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

With regard to the Veteran's request for an increased schedular rating, the Board will only consider the factors as enumerated in the applicable rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

The criteria for disabilities of the knee and leg are found at 38 C.F.R. § 4.71a, Diagnostic Codes 5256-5263 (2011). 

Diagnostic Code 5256 provides for ankylosis of the knee.  Under this Code, favorable ankylosis of the knee warrants a 30 percent rating.  Ankylosis is considered to be favorable when the knee is fixed in full extension, or in slight flexion at an angle between 0 degrees and 10 degrees.  A 40 percent rating requires that the knee be fixed in flexion at an angle between 10 degrees and 20 degrees.  When the knee is fixed in flexion between 20 degrees and 45 degrees, a 50 percent rating is assigned.  A 60 percent rating is warranted for extremely unfavorable ankylosis, with the knee fixed in flexion at an angle of 45 degrees or more.  38 C.F.R. § 4.71a (2011).

Under Diagnostic Code 5257, slight impairment of either knee, including recurrent subluxation or lateral instability, warrants a 10 percent rating.  A 20 percent rating requires moderate impairment, and a 30 percent rating requires severe impairment.  38 C.F.R. § 4.71a (2011).

Under Diagnostic Code 5258, when there is dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the joint, a 20 percent is assigned.  38 C.F.R. § 4.71a (2011).

Under Diagnostic Code 5259, a 10 percent rating is assigned for removal of the semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a (2011).

Diagnostic Code 5260 provides for limitation of flexion of the leg.  Where flexion is limited to 60 degrees, a 0 percent rating is assigned.  When flexion is limited to 45 degrees, 10 percent is assigned.  When flexion is limited to 30 degrees, a 20 percent is assigned.  When flexion is limited to 15 degrees, a 30 percent is assigned.  38 C.F.R. § 4.71a (2011).

Diagnostic Code 5261 provides for limitation of the extension of the leg.  When there is limitation of extension of the leg to 5 degrees, a 0 percent rating is assigned.  When the limitation is to 10 degrees, a 10 percent rating is assigned.  When the limitation is to 15 degrees, a 20 percent rating is assigned.  When extension is limited to 20 degrees, a 30 percent rating is assigned.  When extension is limited to 30 degrees, a 40 percent rating is assigned.  When extension is limited to 45 degrees, a 50 percent rating is assigned.  38 C.F.R. § 4.71a (2011).

For VA purposes, full range of motion of the knee if from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2011).

Diagnostic Code 5262 provides criteria for impairment of the tibia and fibula.  With malunion and slight knee or ankle disability, a 10 percent rating is assigned.  With moderate knee or ankle disability, a 20 percent rating is assigned.  With marked knee or ankle disability, a 30 percent rating is assigned.  When there is nonunion with loose motion, requiring brace, a 40 percent rating is assigned.  38 C.F.R. § 4.71a (2011).

Under Diagnostic Code 5263, when there is acquired, traumatic genu recurvatum, with weakness and insecurity in weight-bearing objectively demonstrated, a 10 percent rating is assigned.  38 C.F.R. § 4.71a (2011).

A claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Code 5003 or for limitation of knee motion and under Diagnostic Code 5257, and rating a knee disability under both of those diagnostic codes does not amount to pyramiding.  38 C.F.R. § 4.14 (2010); VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63604 (1997); Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a separate rating must be based on additional compensable disability. 

Separate ratings may also be assigned for limitation of flexion and limitation of extension of the same knee.  Specifically, where a Veteran has both a compensable limitation of flexion and a compensable limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  VAOPGCPREC 9-04 (2004), 69 Fed. Reg. 59990 (2005). 


Analysis

The Board finds that the Veteran is not entitled to a rating in excess of 10 percent for his service-connected right or left knee disabilities.

Initially, the Board notes that the required manifestations for rating under Diagnostic Codes 5256 (knee, ankylosis), 5258 (cartilage, dislocated, semilunar), 5259 (symptomatic removal of semilunar cartilage), 5262 (tibia and fibula, impairment of), and 5263 (genu recurvatum) are not applicable, as the presence of ankylosis of the either knee, dislocation or removal of the semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum have not been demonstrated.  Thus, even if they were applicable, they do not provide a basis for the benefit sought on appeal which are ratings in excess of 10 percent for the service-connected knee disabilities.

The Board acknowledges that both of the Veteran's service-connected knee disabilities have consistently been manifested by complaints of pain during the pendency of this appeal.  The Veteran has indicated pain on prolonged walking and standing, and on squatting, kneeling, and bending.  Accordingly, the provisions relating to function limitation are applicable.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2011).  However, while the Veteran is competent to describe the complaints of pain, the focus is whether the evidence of record demonstrates, or demonstrates during flare-ups, functional impairment of the knees to the extent necessary for a higher rating.  Repetitive testing was done of the knees in an effort to determine the extent of functional impairment during flare-ups and over the course of the day.  However, the record does not shows additional impairment following repetitive testing, nor does the evidence otherwise show functional impairment to the extent necessary for higher or separate ratings even when considering his complaints of pain.

With respect to Diagnostic Code 5257, the Board observes that the evidence of record does not demonstrate moderate recurrent subluxation or instability of either knee.  For example, the January 2008 VA examination noted that the knees appeared normal, and there was no ligamentous laxity.  Although he walked slowly and deliberately, he was without actual antalgic gait.  He used no orthopedic assistive device, but it was noted he occasionally used a cane during flare-ups.  He was noted as having a normal gait on the subsequent October 2010 VA examination, and there was no swelling of either knee.  Moreover, it was specifically stated that he did not have any instability.  The more recent November 2011 VA examination noted use of a cane.  Nevertheless, the examination shows that testing for anterior, posterior and medial-lateral instability were all normal.  Further, the examination stated that there was no evidence or history of recurrent patellar subluxation or dislocation.  X-rays of the knee also had no evidence of patellar subluxation.  Nothing in the other evidence of record supports a finding of moderate recurrent subluxation or instability.  Therefore, the Board finds that the Veteran does not meet or nearly approximate the criteria for a rating in excess of 10 percent under Diagnostic Code 5257.

In regard to range of motion, the Board notes that the January 2008 VA examination showed both knees had flexion from 0 to 120 degrees pre-repetition, the left knee had flexion from 0 to 130 degrees post-repetitive, and the right knee had flexion from 0 to 126 degrees post-repetition.  Both knees had normal extension to 0 degrees.  It was noted that the Veteran complained of pain on the extremes of knee flexion.  However, there was no apparent weakness, fatigability, or loss of coordination during or following three repetitions.  

The October 2010 VA examination showed the right knee range of movement was from 0 to 125 degrees, and the left knee was from 0 to 130 degrees.  Further, it was noted that there was no change in repetitive testing.

The more recent November 2011 VA examination showed the right knee had flexion to 110 degrees, with pain noted at 110 degrees.  The left knee had flexion to 95 degrees, with pain noted at 95 degrees.  Both knees had normal extension to 0 degrees.  There was no objective evidence of pain with extension.  There was no additional limitation of motion after repetitive testing.  He was also noted as having normal strength (5/5) for both knees on flexion and extension.

The Board finds that the evidence shows that neither of the Veteran's knees has limitation of motion to the extent necessary for a rating in excess of 10 percent under either Diagnostic Code 5260 or 5261.  Neither knee has flexion limited to 30 degrees or less nor extension limited to 15 degrees or more.  In fact, the record indicates that he would not be entitled to a separate compensable rating for either knee under the limitation of motion codes because his ranges of motion do not meet the criteria for compensable ratings for limitation of motion.  Therefore, he is not entitled to separate rating based upon limitation of motion and Diagnostic Code 5257.  Similarly, he is not entitled to separate ratings based upon limitation of flexion and extension.

Therefore, the Board finds that the Veteran does not meet or nearly approximate the schedular criteria for a rating in excess of 10 percent for either of his service-connected knee disabilities, excluding periods of temporary total rating.  The Board further finds that there were no distinctive period where either knee met or nearly approximated the criteria for a rating in excess of 10 percent so as to warrant assignment of a staged rating, with the exception of the periods of temporary total rating.

In exceptional cases where the schedular ratings are found to be inadequate, an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be approved provided the case presents such an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

There is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Third, if the rating schedule is inadequate to rate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. § 3.321 (2011); Thun v. Peake, 22 Vet. App. 111 (2008).

The Board concurs with the RO's determination that neither of the Veteran's service-connected knee disabilities warrants consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2011).  The primary symptomatology of the disabilities appears to be that of pain and resulting functional impairment to include limitation of motion.  That symptomatology is contemplated by the current schedular criteria.  No unusual or exceptional disability picture appears to otherwise be demonstrated by the record.  Further, while he had surgery on both knees during the pendency of this case, he does not appear to have experienced frequent periods of hospitalization due to his knees.  Moreover, to the extent his service-connected knee disabilities cause occupational impairment, that such impairment has been adequately compensated by the current schedular rating.  Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  38 C.F.R. §§ 3.321(a), 4.1 (2011).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2011); Van Hoose v. Brown, 4 Vet. App. 361 (1993) (disability rating itself is recognition that industrial capabilities are impaired).  Consequently, the Board finds that referral for consideration of an extraschedular rating  is not warranted.  38 C.F.R. § 3.321(b)(1) (2011).

Lastly, the Board notes that notes that a claim of entitlement to a total rating based upon individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  It does not appear the Veteran has explicitly raised a claim of entitlement to TDIU due to his service-connected knee disabilities, nor is such a claim otherwise raised by the record.  Although he was awarded SSA disability benefits, the record shows that was primarily due to the impairment caused by nonservice-connected cervical spine and acquired psychiatric disabilities.  Further, the Board has found that the current schedular ratings adequately rate the level of occupational impairment attributable to the Veteran's service-connected knee disabilities.  Therefore, no further discussion of entitlement to a TDIU is warranted based on the facts of this case.


ORDER

Entitlement to an increased rating for a right knee disability, more than 10 percent, is denied.

Entitlement to an increased rating for a left knee disability, more than 10 percent, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


